FILED
                            NOT FOR PUBLICATION                                  DEC 13 2013

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50521

              Plaintiff - Appellee,              D.C. No. 8:10-cr-00034-DOC-2

  v.
                                                 MEMORANDUM*
VERONICA ANA MARIA RAMIREZ,
AKA Veronica Martinez, AKA Veronica
Ana Ramirez, AKA Veronica Maria
Ramirez,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                      Argued and Submitted December 2, 2013
                               Pasadena, California

Before: SCHROEDER, CLIFTON, and WATFORD, Circuit Judges.

       1. The district court did not plainly err in imposing the standard third-party

notification condition of supervised release. The Sentencing Guidelines include

the challenged third-party notification condition as a “standard” condition in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                         Page 2 of 2
§ 5D1.3(c), rather than in the sections dealing with “special” occupational

restrictions. See U.S. Sentencing Guidelines Manual §§ 5D1.3(e), 5F1.5 (2011).

No Ninth Circuit precedent holds that imposition of the challenged condition

amounts to an occupational restriction. Ramirez relies on United States v. Britt,

332 F.3d 1229, 1232 (9th Cir. 2003), but that case dealt with a special condition

that directly and “expressly limit[ed] the terms” of the defendant’s employment at

the time it was imposed. In addition, other circuits addressing the challenge raised

by Ramirez appear to have split. Compare United States v. Souser, 405 F.3d 1162,

1165 (10th Cir. 2005), with United States v. Ritter, 118 F.3d 502, 504 n.2 (6th Cir.

1997). Under these circumstances, any error could not have been plain or obvious.

See United States v. Thompson, 82 F.3d 849, 855–56 (9th Cir. 1996).

      2. The parties agree that, pursuant to the terms of Ramirez’s plea agreement,

the district court should have dismissed count 1. We remand for that limited

purpose.

      AFFIRMED in part and REMANDED in part for the limited purpose of

dismissing count 1.